Exhibit 10.27

Severance Agreement

1.     This agreement is entered into by Cogent Communications, Inc. (“Cogent”)
and the executive employee signing this Agreement, below (“Executive”).  It
replaces the severance agreement entered into on September 15, 2003.

2.     As an inducement for Executive to focus his or her full efforts on
Cogent’s business without undue concern for future employment the parties have
agreed to this revised severance agreement. This severance is not intended to
reduce any severance arrangement provided for in Executive’s offer letter or
other agreement.  In any case in which such offer letter or other agreement
provides a greater severance compensation with respect to cash payment or
continuation of benefits Executive shall receive the greater cash payment or
benefit.

3.     If Executive is terminated other than for Cause (as defined below) or
Executive terminates his or her employment for Good Reason (as defined below),
Executive shall continue to receive his or her salary (reduced by all mandatory
withholdings for taxes or other governmentally required payments such as
garnishments) for 12 months following the date of termination, i.e. Executive
shall be paid through the 365th day following the date of termination.  However,
if the termination follows a Change of Control (as defined below) such payment
shall be made as a lump sum within 5 days of termination. Salary means
Executive’s salary before voluntary withholdings and reductions (such as those
for parking, 401(k) plan, medical, dental, and life insurance) and before
mandatory withholdings for taxes and other governmentally required payments such
as garnishments.  At the election of Executive, the employee share of the cost
of benefits (provided in paragraph 4) may be paid through a salary reduction
agreement (in order to make such payments with pre-tax income).  If the amount
payable under this paragraph is less than the amount payable under Executive’s
offer letter or other agreement no payment shall be made under this paragraph
and Executive shall instead receive the payment provided for in the offer letter
or other agreement.

4.     If Executive is terminated other than for Cause or Executive terminates
his or her employment for Good Reason, Executive shall continue to receive
through the last day of the twelfth month following the month in which
termination occurs health insurance, dental insurance, life insurance (to the
extent paid by the company), and long term disability insurance.  Cogent shall
pay the company share of such benefits and Executive shall pay the employee
share, e.g. the employee portion of the premium for health and dental
insurance.  The employee share and company share shall be the same as currently
applicable to the benefits at the time of termination.  If the value of the
benefit under this paragraph is less than the benefit under Executive’s offer
letter or other agreement no benefit shall be provided under this paragraph and
Executive shall instead receive the benefit provided for in the offer letter or
other agreement.

5.     If Executive is terminated other than for Cause in conjunction with or
within 90 days following a Change of Control, Executive shall on the date of
notification of such termination become fully vested in any restricted stock,
options, or other similar incentive plan involving vesting.  If the provisions
of any document granting stock, options or incentives provide for vesting more
beneficial than provided in this section the terms of that document shall
control the vesting of the stock, options, or incentive granted by the document.


--------------------------------------------------------------------------------


6.     For purposes of this agreement, Cogent shall have “Cause” to terminate
the Executive’s employment hereunder (i) upon the Executive’s conviction for the
commission of an act or acts constituting a felony under the laws of the United
States or any state thereof, or (ii) upon the Executive’s willful and continued
failure to substantially perform his or her duties hereunder (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness), after written notice has been delivered to the Executive by Cogent,
which notice specifically identifies the manner in which the Executive has not
substantially performed his duties, and the Executive’s failure to substantially
perform his duties is not cured within ten (10) business days after notice of
such failure has been given to the Executive. No act or failure to act on the
Executive’s part shall be deemed “willful” unless done or omitted to be done, by
the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of Cogent.

7.     “Good Reason” shall mean the occurrence (without the Executive’s express
written consent) of any one of the following:

a.               the assignment to Executive of duties inconsistent with the
Executive’s status as a senior executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities;
or

b.              if Executive is an attorney, resignation required by any
applicable law, regulation, rule, or code of professional responsibility; or

c.               a reduction in Executive’s salary; or

d.              relocation of Executive’s principal place of employment outside
of the Washington, DC area.

e.               The parties agree that for purposes of this agreement and any
other agreement (including a stock or option grant) that an event (such as an
acquisition of Cogent) where Executive remained chief legal officer of Cogent
but did not become chief legal officer/general counsel of the parent company
would constitute “the assignment of duties inconsistent with your status as a
senior executive officer of the Company or a substantial adverse alteration in
the nature or status of the Executive’s responsibilities.”

8.     “Change of Control” shall mean any of the following: (i) a consolidation,
merger or reorganization of Cogent Communications Group, Inc. with or into any
other corporation or corporations in which the stockholders of Cogent
Communications Group, Inc. immediately before such event shall own fifty percent
(50%) or less (calculated on an as converted basis, fully diluted) of the voting
securities of the surviving corporation; (ii) a transaction or series of related
transactions, other than an underwritten public offering, in which at least
fifty percent (50%) of Cogent Communications Group, Inc.’s voting power is
transferred; (iii) the sale, transfer or lease of all or substantially all of
the assets of Cogent Communications Group, Inc.; (iv) the acquisition of shares
of capital

2


--------------------------------------------------------------------------------


stock of Cogent Communications Group, Inc. (whether through a direct issuance by
Cogent Communications Group, Inc., negotiated stock purchase, a tender for such
shares, merger, consolidation or otherwise) by any party or group that did not
beneficially own a majority of the voting power of the outstanding shares of
capital stock of Cogent Communications Group, Inc. immediately prior to such
purchase, the effect of which is that such party or group beneficially owns at
least a majority of such voting power immediately after such event; or (v) the
consummation by Cogent Communications Group, Inc. of a plan of complete
liquidation of Cogent Communications Group, Inc.

9.     Executive shall be entitled to 4 weeks of vacation per year.

10.   Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to any act or failure to act constituting Good
Reason hereunder. Notwithstanding the foregoing, a termination shall not be
treated as a Termination for Good Reason if the Executive shall have consented
in writing to the occurrence of the event giving rise to the claim of
Termination for Good Reason.

11.   Executive shall be entitled to the indemnification set forth in the
certificate of organization of any entity for which he or she performs services
to the maximum extent permitted by law.  Executive shall also be entitled to the
protection of any insurance policies Cogent may elect to maintain generally for
the benefit of its directors and officers.

12.   Executive agrees that he or she remains an employee at will whose
employment may be terminated at any time with or without cause.

13.   Cogent agrees that Executive is giving consideration for this agreement by
relying upon its provisions in determining whether or not to seek other
employment.

Accepted and agreed to:         

Cogent Communications, Inc.

 

 

 

Executive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ David Schaeffer

 

 

 

/s/ Robert N. Beury, Jr.

Name:

 

David Schaeffer

 

 

 

Name:

 

Robert N. Beury, Jr.

Title:

 

Chief Executive Officer

 

 

 

Date:

 

March 12, 2007

Date:

 

March 12, 2007

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------